Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 10, 2016

The Court of Appeals hereby passes the following order:

A16A0563. ESQUIVEL et al. v. SOUTHFIRE NEWSPAPERS GROUP D/B/A
    THE ALMA TIMES.

      Appellants’ brief and enumerations of error were due on December 10, 2015
and have not been filed. Appellants have not sought an extension of time for filing.
Accordingly, this appeal is DISMISSED pursuant to Court of Appeals Rules 13 and
23.



                                      Court of Appeals of the State of Georgia
                                                                           03/10/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.